DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 05/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10820034 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Yaakov Y. Citrin (Reg. No. 58,617) on May 11, 2021.
The application has been amended as follows: 


Amendment to the specification:

Please amend paragraph 0001 as follows:
This application is a continuation of and claims priority to U.S. Patent Application No. 15/606,207, entitled “Providing Streaming Video From Mobile Computing Nodes,” U.S. Pat. No. 10,820,034 
Amendments to the claims:
1.	(Currently Amended)	A system comprising a processor and a memory, wherein the memory stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising:
receiving, at a server computer and from a computing device associated with a requestor, a request for a streaming video a camera of [[the]]a vehicle, a direction of travel of the vehicle, a desired resolution for the streaming video, and a viewing direction of the camera, wherein the vehicle is one of plurality of vehicles in the specified boundaries of the geographic location; 
in response to receiving the request, initiating, by the server computer, a broadcast transmission of an inquiry message to [[a]] the plurality of vehicles that comprises the vehicle, wherein the inquiry message specifies the boundaries of the geographic location, the direction of travel, the desired resolution for the streaming video, and the viewing direction, and wherein in response to the inquiry message, the plurality of vehicles determine whether the plurality of filters can be satisfied;
receiving, by the server computer, an inquiry message response from the vehicle, wherein the inquiry message response indicates that the vehicle can satisfy the plurality of filters associated with the streaming video, and wherein the inquiry message response indicates a current bearing, a current location, and a current orientation; 
in response to receiving the inquiry message response, creating, by the server computer, a list of vehicles including the vehicle that are located in the boundaries of the geographic location that can satisfy the plurality filters, wherein the list is presented on the computing device as a map display including an indicator showing location and viewing direction of camera for the vehicle; 
in response to receiving a selection of the vehicle from the map display at the computing device, instructing the vehicle to begin streaming of the streaming video to a container at the server computer, wherein the vehicle sends the streaming video to the container via a streaming data session between the vehicle and the container; and 
providing, by the server computer, the streaming video from the container to the computing device without a peer-to-peer data session between the vehicle and the computing device. 

2.	(Original)	The system of claim 1, wherein the boundaries of the geographic location are defined at the computing device. 

3.	(Original)	The system of claim 1, wherein the inquiry message is broadcast via a broadcast channel that comprises a control channel. 

4.	(Currently Amended)	The system of claim 1, wherein providing the streaming video to the computing device comprises: 	
initiating a further streaming data session between the container and the computing device; and 
	providing the streaming video from the container to the computing device via the further 

5.	(Currently Amended)	The system of claim 1, wherein the computer-executable instructions, when executed by the processor, cause the processor to perform operations further comprising:
receiving a further inquiry message response from a further further inquiry message response indicates that the further 
providing, to the computing device, [[a]]the list of vehicles that can provide the streaming video; and
receiving, from the computing device, a selection of the further vehicle.

6.	(Currently Amended)	The system of claim 5, wherein providing the list of vehicles comprises providing data that, when rendered by the computing device, causes the computing device to present [[a]] the map display

7.	(Original)	The system of claim 1, wherein the plurality of filters further specify a speed of a data connection used to stream the streaming video from the vehicle to the container. 
	
8.	(Currently Amended)	A method comprising: 
receiving, by a server computer comprising a processor and from a computing device associated with a requestor, a request for a streaming video a camera of [[the]]a vehicle, a direction of travel of the vehicle, a desired resolution for the streaming video, and a viewing direction of the camera, wherein the vehicle is one of plurality of vehicles in the specified boundaries of the geographic location; 
in response to receiving the request, initiating, by the processor, a broadcast transmission of an inquiry message to [[a]] the plurality of vehicles that comprises the vehicle, wherein the inquiry message specifies the boundaries of the geographic location, the direction of travel, the desired resolution for the streaming video, and the viewing direction, and wherein in response to the inquiry message, the plurality of vehicles determine whether the plurality of filters can be satisfied;
receiving, by the processor, an inquiry message response from the vehicle, wherein the inquiry message response indicates that the vehicle can satisfy the plurality of filters associated with the streaming video, and wherein the inquiry message response indicates a current bearing, a current location, and a current orientation; 
in response to receiving the inquiry message response, creating, by the processor, a list of vehicles including the vehicle that are located in the boundaries of the geographic location that can satisfy the plurality filters, wherein the list is presented on the computing device as a map display including an indicator showing location and viewing direction of camera for the vehicle; 
in response to receiving a selection of the vehicle from the map display at the computing device, instructing, by the processor, the vehicle to begin streaming of the streaming video to a container at the server computer, wherein the vehicle sends the streaming video to the container via a streaming data session between the vehicle and the container; and 
providing, by the processor, the streaming video from the container to the computing device without a peer-to-peer data session between the vehicle and the computing device. 

9.	(Original)	The method of claim 8, wherein the boundaries of the geographic location are defined at the computing device. 

10.	(Original)	The method of claim 8, wherein the inquiry message is broadcast via a broadcast channel that comprises a control channel. 

11.	(Currently Amended)	The method of claim 8, wherein providing the streaming video to the computing device comprises: 	
initiating a further  the computing device; and 
	providing the streaming video from the container to the computing device via the further 

12.	(Currently Amended)	The method of claim 8, wherein the computer-executable instructions, when executed by the processor, cause the processor to perform operations further comprising:
receiving a further a further further further 
providing, to the computing device, [[a]] the list of vehicles that can provide the streaming video; and
receiving, from the computing device, a selection of the further vehicle.

13.	(Currently Amended)	The method of claim 12, wherein providing the list of vehicles comprises providing data that, when rendered by the computing device, causes the computing device to present [[a]] the map display

14.	(Currently Amended)	A computer storage medium having computer-executable instructions stored thereon that, when executed by a processor, cause the processor to perform operations comprising: 
receiving, by a server computer and from a computing device associated with a requestor, a request for a streaming video a camera of [[the]]a vehicle, a direction of travel of the vehicle, a desired resolution for the streaming video, and a viewing direction of the camera, wherein the vehicle is one of plurality of vehicles in the specified boundaries of the geographic location; 
in response to receiving the request, initiating, by the server computer, a broadcast transmission of an inquiry message to [[a]] the plurality of vehicles that comprises the vehicle, wherein the inquiry message specifies the boundaries of the geographic location, the direction of travel, the desired resolution for the streaming video, and the viewing direction, and wherein in response to the inquiry message, the plurality of vehicles determine whether the plurality of filters can be satisfied;
receiving, by the server computer, an inquiry message response from the vehicle, wherein the inquiry message response indicates that the vehicle can satisfy the plurality of filters associated with the streaming video, and wherein the inquiry message response indicates a current bearing, a current location, and a current orientation; 
in response to receiving the inquiry message response, creating, by the server computer, a list of vehicles including the vehicle that are located in the boundaries of the geographic location that can satisfy the plurality filters, wherein the list is presented on the computing device as a map display including an indicator showing location and viewing direction of camera for the vehicle; 
in response to receiving a selection of the vehicle from the map display at the computing device, instructing the vehicle to begin streaming of the streaming video to a container at the server computer, wherein the vehicle sends the streaming video to the container via a streaming data session between the vehicle and the container; and 
providing, by the server computer, the streaming video from the container to the computing device without a peer-to-peer data session between the vehicle and the computing device. 

15.	(Original)	The computer storage medium of claim 14, wherein the boundaries of the geographic location are defined at the computing device. 

16.	(Original)	The computer storage medium of claim 14, wherein the inquiry message is broadcast via a broadcast channel that comprises a control channel. 

17.	(Currently Amended)	The computer storage medium of claim 14, wherein providing the streaming video to the computing device comprises: 	
initiating a further  the computing device; and 
	providing the streaming video from the container to the computing device via the further 

18.	(Currently Amended)	The computer storage medium of claim 14, wherein the computer-executable instructions, when executed by the processor, cause the processor to perform operations further comprising:
receiving a further a further further further 
providing, to the computing device, [[a]]the list of vehicles that can provide the streaming video; and
receiving, from the computing device, a selection of the further vehicle.

19.	(Currently Amended)	The computer storage medium of claim 18, wherein providing the list of vehicles comprises providing data that, when rendered by the computing device, causes the computing device to present [[a]]the map display

20.	(Original)	The computer storage medium of claim 14, wherein the plurality of filters further specify a speed of a data connection used to stream the streaming video from the vehicle to the container.

Allowable Subject Matter

Claims 1-20 are allowed for similar reason provided on page 11 of the notice of allowance issued on 06/05/2020 in the prior-filed application 15/606,207.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Archibong et al. (US 20140068692) discloses sharing television and video programming through social networking.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             
May 11, 2021